Citation Nr: 0519522	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for compound fracture of 
the left tibia, with damage to muscle group XII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1961 to 
September 1964 and from February 1975 to February 1981, with 
over 21 years of total active service.  He is the recipient 
of the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Compound fracture of the left tibia, with damage to 
muscle group XII, is manifested by subjective complaints of 
pain, weakness, and numbness as well as objective evidence of 
asymptomatic scars, decreased muscle strength, slight 
induration at the site of the wound, slight to no limitation 
of hip, knee, and ankle motion, a slight decrease in 
sensation, weakness in the lower leg, very mild foot drop, 
arthritis, and retained metal fragments.   


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
compound fracture of the left tibia, with damage to muscle 
group XII, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was sent a letter in January 
2002 that advised him only of the requirements necessary to 
establish service connection.  However, after the initial 
unfavorable decision issued in March 2002, a letter sent to 
the veteran in July 2003 advised him that, in order to 
establish entitlement to increased service-connected 
compensation benefits, the evidence must establish that his 
service-connected disability has increased in severity in 
accordance with the Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) set out that the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  After 
remedial VCAA notice was provided in July 2003, the veteran's 
claim was readjudicated and a supplemental statement of the 
case was issued in December 2003, such that the veteran had 
the opportunity to respond to the remedial VCAA notice.  
Moreover, the March 2002 rating decision, the July 2003 
statement of the case, and the December 2003 supplemental 
statement of the case adequately informed the veteran of the 
rating criteria pertinent to his service-connected muscle 
group disability.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The January 
2002 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
substantiate his claim, such as medical records, employment 
records, and records from other Federal agencies.  Such 
letter also indicated that, if the veteran completed, signed, 
and returned VA Form 21-4142, Authorization for Release 
Information to VA, VA would request any private medical 
records for the veteran.  The July 2003 letter notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  The veteran was specifically advised that VA 
would be obtaining current Louisville VA Medical Center 
treatment records.  Such letter also advised the veteran that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current or former employers.  The veteran was informed that 
treatment records from Dr. F. had been requested.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2002 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The veteran was further informed 
that if he completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  The 
July 2003 letter advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  ).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information about where and by whom he was treated 
for his muscle group disability.  Moreover, the veteran has 
not identified any additional outstanding relevant medical 
evidence to be considered in connection with his claim.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran is not prejudiced by the RO's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has also been afforded VA examinations for the purpose of 
adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Background

The veteran had verified active duty in the United States 
Army from August 1961 to September 1964 and from February 
1975 to February 1981, with over 21 years of total active 
service.  He is the recipient of the Purple Heart Medal and 
the Combat Infantryman Badge.  

The veteran's service medical records reflect that he was 
admitted to the 3d Surgical Hospital on May 19, 1966.  It was 
noted that the veteran sustained a fragment wound to the left 
leg near Coi Loi Woods, Republic of Vietnam, as a result of 
hostile action.  There was no artery or nerve involvement.  
The veteran was also diagnosed with cortical fracture of the 
left tibia.  Debridement of the fragment wound of the left 
leg was performed.  On May 21, 1966, the veteran was 
transferred to the 93d Evacuation Hospital.  The diagnoses 
remained the same.  On May 26, 1966, the veteran was again 
transferred to the 106th General Hospital in Yokohama, Japan.  
As relevant, the diagnoses included grenade fragment wound of 
the left leg without nerve or artery involvement specified, 
and, compound cortical fracture of the left tibia.  It was 
noted that the veteran was given anesthesia and his left leg 
wound was sutured on May 27, 1966.  Records reflect that at 
the time of surgery, the cortical fracture was found to be a 
total through and through fracture of the left tibia.  The 
veteran was placed in a long leg cast.  There were no 
complications post-operatively.  The veteran's wound healed 
well and he was place din a long leg walking cast.  
Thereafter, on August 15, 1966, the veteran was transferred 
to U.S. Army Hospital, Fort Gordon, Georgia.  Physical 
examination revealed a well-healed vertical scar over the 
lateral aspect of the left calf.  The sensation of the left 
foot and range of motion of the left ankle were normal.  The 
fracture was clinically solid.  X-rays of the left tibia 
revealed a healing fracture in the upper one-third of the 
left tibia with good position and alignment.  The final 
diagnosis was fracture of the left tibia, proximal portion, 
compound, without artery or nerve involvement.  The veteran 
was discharged on September 28, 1966, and was on temporarily 
restricted duty for 60 days.

A July 1966 record reflects that the veteran had a fracture 
of the left tibia with artillery fragment.  He had difficulty 
running, but did not have tenderness or limitation of motion.  
A November 1966 X-ray showed a fracture deformity of the 
proximal tibial shaft and two metallic shrapnel fragments 
overlying the soft tissues of the calf.  At a November 1967 
tri-annual examination, the veteran reported that he 
experienced a slight cramp in his left lower leg after 
sitting for a long period of time.  Upon clinical evaluation, 
the veteran had a 15 centimeter scar lateral to his tibia.  
No other defects were noted pertinent to his left leg injury.  
A December 1967 X-ray revealed shrapnel fragments in the soft 
tissues of the left calf.

In April 1973, it was noted that the veteran had an old 
scrapple wound from 1966 on his lower leg with a long scar.  
He bumped the leg 2 months previously and currently had soft 
swelling at the distal end of the scar, 4 by 5 centimeters, 
mid-calf.  X-rays revealed minor sclerotic residuals  of 
former trauma to upper shaft of tibia.  Two larger shrapnel 
fragments were retained in the soft tissues.  There appeared 
to be considerable and somewhat irregular soft tissue 
swelling anterior to the proximal tibia.  A March 1974 
periodic examination revealed a normal clinical evaluation.  
A January 1978 periodic examination showed that the veteran 
had a scar on his left lateral leg.

In March 1979, the veteran was diagnosed with superficial 
varicosities of the left leg.  It was noted that the girth of 
his left leg was a 1/2 centimeter greater than the right leg.  
He had superficial veins over flexion muscle group of the 
left leg.  There was fullness. There was no pain on 
dorsiflexion.  In April 1979, the veteran still had swelling 
of the left anterior lateral tibial area.  No diagnosis was 
given.  In May 1979, the veteran was seen for an injured left 
knee after he had been playing a game with his daughter.  
Objectively, the veteran had full range of motion.  He had 
pain over the medial joint and tenderness over the medial 
collateral ligament.  There was mild laxity and some 
effusion.  McMurray's and drawer signs were negative.  The 
assessment was medial collateral ligament strain.  X-rays 
were within normal limits, but revealed two apparent metallic 
foreign bodies.  In August 1979, the veteran complained of 
pain under the left knee when walking up and down stairs or 
standing for a long time.  Objectively, the veteran had full 
range of knee motion.  There was sub-patella crepitance with 
collateral and cruciate laxity.  The examination was 
otherwise unremarkable.  The assessment was left knee 
chondromalacia.  The veteran's October 1980 retirement 
examination revealed superficial varicosities and a scar on 
the lateral anterior tibia.  

At a post-service November 1981 VA examination, the veteran 
complained that his left leg was not very strong and gave out 
every once in awhile.  He also indicated that he may have 
drop foot and that he had pain when the weather was cold or 
when he stood for a prolonged period of time.  

The examiner noted that the veteran was service-connected for 
fragment wound of the left tibia with fracture.  He was hit 
with a barrage of artillery fragments during a massive 
artillery attack by the United States forces on the 
Vietnamese in Vietnam in 1966.  The veteran was severely 
injured in his left leg.  The wound of entrance was in the 
anterolateral portion of the upper half of the left tibia and 
there was no wound of exit.  A portion of a fragment was 
removed superficially at the time of the injury, remainder 
were left in.  One superficial fragment was removed and the 
others remained.  The veteran was hospitalized for a total of 
3 to 4 months in different centers where he had physical 
therapy.  

The veteran complained that he currently had an unusual 
sensation or paresthesias and a feeling that the sole of his 
left foot hits before the heel.  He also felt that his foot 
on the left side fell easily and felt weak.  There was slight 
anterior, pretibial pain, aggravated by cold weather.  The 
skin of the left thigh above the knee felt numb since the 
wound.  The veteran's symptoms were aggravated by standing, 
especially on concrete.  Such symptoms were not aggravated by 
walking.  The veteran had stiffness associated with prolonged 
sitting and was made better by stretching the leg out.  He 
took no medications.  The veteran wore no braces, canes, or 
supports.  He had no needles placed in his leg.  Another 
aggravating factor was noted to be climbing ladders with 
weakness in his leg brought on by his job as pest control 
officer at Fort Knox.  The veteran had also had a security 
guard position at Pinkerton when standing made his leg tired 
and painful.  

The veteran's first operation was done in Vietnam when he had 
debridement, one to two days after the wound, and a spinal 
tap.  The second operation was done in Japan one week later 
with general anesthesia.  Such constituted removal of tissue 
and plastic operation of the skin and underlying tissue.  The 
veteran alleged that the facture never did align itself 
straightly.  The veteran wore a cast for two months after the 
second operation.  He had a lump on his left leg since 1971 
and was told that it was muscle tissue.  It was not growing 
in size.  Both lower extremities measured 36 1/4 inches from 
the anterior superior iliac spines to the medial malleoli and 
both lower extremities measured 38 inches in length from the 
umbilicus to the medial malleoli.  The right thigh was 24 and 
the left thigh was 23 1/4.  Both knees measured 15 1/2 with 
no palpable effusion.  The right calf was 14 3/4 and the left 
calf was 14 1/2.  The right ankle was 10 and the left ankle 
was 10 1/4.  There was no palpable edema.  There was a 7 inch 
vertical scar over the left anterolateral tibial surface, 
well healed, slightly disfiguring, slight adherent, 
depressed, and tender.  

The right ankle pulse was stronger than the left ankle pulse 
and the left foot got cold easily although there were no 
excessive heat changes and both feet appeared cool.  There 
was no abnormal discoloration.  There was a marked tissue gap 
of 1 inch in the wound of the left tibia.  The right 
popliteal pulse was stronger than the left popliteal pulse.  
Dorsiflexion of the left ankle was decreased by 25 percent 
when compared with the normal right ankle.  In other words, 
the normal right ankle dorsiflexed 20 degrees, but the 
abnormal left ankle dorsiflexed only 15 degrees, a marked 
difference.  Right plantar flexion was normal to 45 degrees, 
but left plantar flexion was abnormal by 10 percent as left 
plantar flexion was only 40 degrees.  Also, the veteran's 
strength in the left leg, both to active and passive motion, 
was decreased.  In other words, resistance to passive motion 
in the left ankle and leg was decreased compared with the 
normal right.  The right knee flexed only to 135 degrees, the 
left knee only to 130 degrees.  Extension was limited to a +5 
degrees bilaterally, which was abnormal.  The veteran's 
quadriceps function was only fair.  There was also 
simultaneous flexion and extension of knees and hips, 
essentially normal.  Belt-over-pulley action was fair.  Knee 
jerks were intact and equal.  Ankle jerks were decreased 
bilaterally.  

There was a marked decrease in sensation to the pinprick in 
the left lower leg, especially below the knee.  Standard 
walking, forward and backward, was intact, although there may 
have been a slight limp.  Walking and standing on his toes 
was done well, but walking and standing on his heels, 
especially on the left, was markedly impaired.  The veteran 
could only walk on the outsides of his feet fair and also 
only fair on the insides of his feet.  Inversion was done 
okay, but eversion was markedly decreased on the left.  
Tandem style walking was done okay.

The examiner summarized that the veteran had marked 
structural and function abnormality of the left lower 
extremity when compared to the right, and the veteran had 
both circulatory and neurologic involvement.  The examiner 
diagnosed shrapnel fragment wounds, severe to the left tibia 
and overlying muscle and subcutaneous tissue with fracture, 
by history, with very marked abnormalities and residuals, 
both structurally and functionally of the left lower 
extremity, with both circulatory and neurologic involvement.  

X-rays revealed remote shrapnel wound injury in the left 
lower extremity with at least two residual metallic 
fragments.

A November 1983 VA examination revealed that the veteran had 
normal carriage, posture, and gait.  He reported that in May 
1966, while serving with the infantry in Vietnam, he was hit 
with a fragment from an artillery shell in the left leg just 
below the knee.  He was taken to a field hospital.  
Apparently, it was initially thought that it was primarily 
skin, subcutaneous tissue, and muscle.  He had debridement of 
the wound in Saigon and was later air evacuated from the 
Philippines to Japan.  At Japan, he was told to walk on his 
leg and upon attempting to do so, the previous undiscovered 
linear fracture parted and he obviously had a compound 
fracture of the left tibia.  The veteran was taken to surgery 
where the fracture was reduced.  The veteran was placed in a 
cast with a window so that the soft tissue wound could be 
debrided.  He remained in a cast for approximately 6 weeks 
and then placed on a walker.  During such time, the veteran 
was treated with antibiotics.  The wound was eventually 
closed after all danger of infection had subsided.  The 
veteran was then evacuated to Fort Gordon, Georgia, 
orthopedic center where he received physiotherapy consisting 
of active and passive motion as well as quadriceps exercises.  
The veteran remained there for 2 months during which time he 
worked in the pediatric clinic.  He then returned to duty, 
but with a new military occupational specialty of supply.

The veteran stood erect and walked without disturbance in 
posture or gait.  He was able to dress and undress, get on 
and off the examining table, stand on his toes and heels, and 
do a deep knee bend.  

There was a longitudinal wound in the upper third of the 
peroneal compartment of the left leg that was anterolateral.  
Apparently there were 2 pieces of shrapnel still indwelling 
close to the bone.  X-rays showed complete healing of the 
fracture of the upper shaft of the tibia.  The alignment was 
satisfactory.  Two metallic irregular foreign bodies were 
noticed in the middle of the lower leg.  No significant 
change was noted.  The wound in question was 15 centimeters 
long and 1/2 centimeter wide.  It was longitudinal and 
linear.  It was slightly lighter than the surrounding skin, 
but was nontender and there appeared to be no functional 
disorder.  There was, however, involvement of muscle group 
XII that composed the tibialis anterior in the long extensors 
of the toe.  The function was good.  Dorsiflexion and 
extensions of the toes was normal.  The arch was stabilized.  
However, there was a defect in the upper third of the wound, 
extending through the fascia and into the tibialis anterior 
muscle.  Such was slight and did not appreciably interfere 
with function.  

The diagnosis was compound fracture of the left tibia with 
muscle damage (muscle group XII, moderately severe).

A September 1993 record from Dr. F. reflects that, upon 
examination of the veteran's skin, his left leg was wounded.  
Regarding his extremities, the veteran had full range of 
motion of all joints with no atrophy.  It was noted that 
there may be a left knee popliteal cyst.  The assessment 
included left leg pain.  A January 1995 record reflects that 
the veteran had a shrapnel wound of the left leg.  
Extremities were normal.  A March 1997 record reflects that 
the veteran had full range of motion of all joints without 
atrophy.  At such time, the veteran complained of left heel 
pain.  The impression was tendonitis.  

A March 1999 VA bones and muscles examination report reflects 
the veteran currently worked as a civilian in supply at Fort 
Knox.  It was noted that the veteran had a left tibia 
compound fracture with damage to muscle group XII.  The 
veteran reported that he had been hit with shrapnel in May 
1966 while serving in Vietnam.   He had a wound and fracture 
injury and was initially treated in the field.  The area was 
debrided and he was moved to a military hospital in Saigon 
before being transferred to Japan.  The veteran remained in 
the hospital in Japan for three months, having a second 
surgery to clean and debride the area, stretch the skin, and 
set the bone.  The veteran stated that he was casted and then 
flown to Fort Gordon Eisenhower Army Hospital in Augusta, 
Georgia.  He spent three to four months there and completed 
physical therapy.  Thereafter, the veteran returned to duty.  
He stated that he was able to change his military specialty 
to supply from infantry and was able to stay in the military 
for 20 years.  He stated that he refused to have a profile 
for his left leg and that occasionally, he had to go to sick 
call due to the pain and flare ups.  He was usually given 
some type of medication like Motrin and put on profile for 
several weeks.  

The veteran indicated that he had a dull pain in his left 
leg.  He stated that such had gotten worse over the years.  
The veteran reported that the pain was constantly a 2, but 
could go up to a 4 on a pain scale from zero to 10, with 10 
being the worst pain.  The veteran stated that he noticed 
that he had decreased strength in his left leg.  He would 
hold onto rails if he was going down quarters or stairs.  He 
had fallen a couple of times recently.  The veteran still had 
a bruise on his left shin from a fall approximately one year 
ago.  He also had associated gout in the left great toe, 
which flared up at times, making the pain in the left knee 
worse.  He also reported that he had some sprained ankles in 
the left foot and that had occurred more frequently since the 
knee had been giving him more trouble.  The veteran stated 
that he initially injured his ankle on a field training 
exercise while stationed in the military, but had several 
over the past year.  He fell down the steps last year because 
of his knee and resprained the left ankle at that time in 
addition to injuring his left leg.  He also reported that his 
knee was weak, stiff, swollen on occasion, locked, gave out, 
fatigued, and lacked endurance.  The veteran denied redness 
or heat.  He stated that the knee would get worse if he had 
to sit longer than two hours.  He indicated that his knee 
improved when he walked a short distance or took a hot 
shower.  

The veteran did not use any braces or corrective devices.  He 
stated that his physician told him that he probably had some 
arthritis in the knee and ankle as a result of the gunshot 
wound from Vietnam.  The examiner noted that the veteran had 
two surgeries.  The veteran stated that he had flare ups 
approximately five times a year.  During the flare ups, his 
pain was a 6.  The veteran stated that the flare ups last 
from 2 to 14 days.  He noticed that long sitting of greater 
than 2 hours, walking a lot of stairs, or walking greater 
than a 1/2 mile if he was carrying something heavy seemed to 
be the precipitating factors.  Alleviating factors included 
decreasing the distance of walking or taking a hot shower.  
He stated that he had not had to miss work due to his knee, 
but would only miss work if he had to see a physician during 
flare ups.  The veteran reported that the exact muscles 
injured were the muscles of the upper calf and the knee.  He 
also had a compound fracture of the left upper tibia.  The 
veteran had muscle pain in addition to joint pain.  Such 
limited his activity to the fatigue in the muscle.  He 
reported that he had good full range of motion in the area.  
The examiner noted that the veteran had never had a tumor or 
any malignant disease in the area.

Upon physical examination, the veteran's posture and gait 
were normal.  The examiner noted that the veteran favored the 
left leg and limped slightly.  His left knee also bowed 
slightly towards the lateral side.  He had about a 5 degree 
ankle, different than the right leg.  Range of hip motion 
revealed that flexion bilaterally was zero to 90 degrees.  
There was some pain with flexion of the hips in the groin and 
hip areas.  Hyperextension, adduction, abduction, internal 
rotation, and external rotation of the hips were full without 
pain, bilaterally.  Right knee flexion was zero to 90 degrees 
and left knee flexion was zero to 70 degrees.  There was pain 
with knee movement, greater on the left.  There was reported 
"catch" of both hips with movements of the knees.  McMurray 
test, drawer test, Lachman's test, and valgus/varus stress 
test were negative.  There was crepitus in the left knee, but 
not in the right.  The left calf and leg appeared slightly 
larger than the right.  The tissue 10 centimeters above the 
patella on the left and right side was 54 centimeters, 
bilaterally.  Upon measurement of the tissue 10 centimeters 
below the patella, such was 40 centimeters on the left and 
39.5 centimeters on the right.  Right ankle dorsiflexion was 
zero to 10 degrees and left ankle dorsiflexion was zero to 5 
degrees, with pain.  Plantar flexion on the right was zero to 
45 degrees without pain.  On the left, plantar flexion was 
zero to 35 degrees with pain at the endpoint.  Inversion on 
the right and left was zero to 30 degrees, with pain on the 
left at the endpoint.  Eversion on the right was full without 
pain and, on the left, was zero to 10 degrees with pain at 
the endpoint.

The veteran was able to heel walk minimally.  He did grimace 
and there was obvious pain.  The veteran was only able to 
take a few steps.  The veteran did toe walk a little bit 
better, but only still a few steps and he favored his left 
leg.  Tandem walk was normal.  Romberg was negative.  The 
veteran was able to deep knee bend approximately 1/3 the 
distance down and return to a standing position unassisted.  
He was not able to go further due to obvious pain.  Straight 
leg raise was negative.  Muscle strength of the lower 
extremities showed that the right side was 5 and normal and 
the left side was less than 3.  Deep tendon reflexes, 
bilaterally, were 2+ of the lower extremities.

Regarding sensation, the veteran had an area on the anterior 
lower thigh, an oval area about 9 centimeters long and 8 
centimeters vertical that was numb.  He could not distinguish 
sharp and dull in that area.  The examiner indicated that 
such was possibly due to nerve damage versus the veteran 
reported having a spinal anesthesia for surgery on that knee 
and that the numbness had been there ever since.  Regarding 
scars, the veteran had a 7 1/2 centimeter by 3 millimeters 
linear surgical scar on the left lateral side of the upper 
calf from the debridement and fixation of the leg wound 
without adhesions, keloids, or tenderness.  It was skin 
colored.  

Shoe wear and arches were normal.  His feet were without 
calluses.  The veteran had a purple bruise approximately 2 
centimeters on the lower left shin from his fall 
approximately one year previously.  There was no tissue loss 
and no obvious tendon damage of the specified muscle groups.   
There was bone damage and possibly nerve damage as described 
by sharp, dull, and numbness.  There was no muscle 
herniation.  The veteran could move the muscle group through 
almost normal ranges of motion with sufficient comfort, 
endurance, and strength to accomplish daily activities.  He 
could also move the muscle group joint independently through 
useful ranges of motion, but with limitation due to pain, 
easy fatigability, and weakness.  The examiner also noted 
that the veteran had a few superficial varicosities on the 
left leg and in the area of injury more so than on the right.

The examiner diagnosed status-post left tibia compound 
fracture, damage to muscle group XII.

In March 1999, Dr. F.'s records reflect that the veteran 
complained of pain in the left knee and ankle.  Arthritis was 
diagnosed.  An April 1999 X-ray of the left ankle revealed 
moderate degenerative changes, calcaneal spur, and multiple 
pieces of shrapnel in the middle of the lower leg.  An X-ray 
of the left knee showed no fracture or dislocation.  There 
was a mild to moderate degenerative change.  A January 2000 
record reflects that the veteran had a normal gait and full 
range of motion of all joints.  His stability and muscle 
strength were good.  In January 2001 and February 2001, the 
veteran's joints were symmetrical and muscle strength was 
good.  In February 2001, muscle strength was good and the 
veteran had full range of motion of all joints.  In March 
2002, the veteran complained of intermittent left knee pain 
for the prior month.  It was noted that he had fallen two 
weeks previously.  Upon physical examination, the veteran's 
gait, stability, and muscle strength were good.  The veteran 
had tenderness of the left knee.  In April 2003, the veteran 
complained of chronic left leg pain.  It was noted that the 
veteran had an injury to his left leg in 1966.  The veteran's 
gait was normal and he had full range of motion of all 
joints.  Stability was good.  

A July 2003 VA bones examination reveals that the examiner 
reviewed the veteran's VA electronic medical chart.  It was 
noted that the veteran primarily saw Dr. F., a private 
physician, for most of his medical needs.  The examiner noted 
that the veteran had a history of fracture of the tibia just 
inferior to the left knee.  The veteran was hurt in Vietnam 
in 1966 when he was hit with a grenade shrapnel.  It hit the 
tibia and fractured it.  The veteran had blood loss, was 
taken out by chopper to the field hospital, and then went to 
the Philippines.  From the Philippines, the veteran was taken 
to Japan to the 106th General Hospital where he had surgery.  
The veteran was in a long leg cast for an extended period of 
time.  

The examiner noted that the injury was to the left tibia with 
some tissue loss in muscle group XII.  The veteran never 
developed osteomyelitis.  He recuperated at Fort Gordon after 
coming back from Japan.  On a scale of 1 to 10, with 10 being 
the most painful, the veteran rated his pain as a 6 or 7 on a 
daily basis.  The pain felt like a toothache and was centered 
around the fracture site.  The veteran had chronic numbness 
in the leg.  The examiner noted that there was an area just 
above the tibia that was 5 inches long and 5 inches wide 
where the veteran had decreased sensory.  It was 6 inches 
past the patella on the left leg.  Treatment in the past 
included pain medicines, muscle exercises, massage, and rest.  
Precipitating factors for increased pain included prolonged 
sitting, prolonged walking, and prolonged standing.  If the 
veteran drove for a long period of time, he had a lot of 
cramps in the leg and developed increased pain.  Alleviating 
factors included Motrin, rest, and muscle exercises.

There was no current active infection.  The veteran did not 
use a crutch, brace, cane, or corrective shoe as such are not 
necessary.  The veteran stated that he had increased pain 
upon cold, wet weather.  The pain level increased from a 
normal 6 or 7 to a 10 with cold, wet weather.

The examiner noted that the veteran had retired from the Army 
after 22 years of active duty.  He was also retired from the 
civil service in the Department of Defense after 23 years of 
service.  Currently, the veteran was retired.  The only thing 
that he did not do, but wanted to do, was walk and exercise 
more, but he cannot because such activities increase his pain 
level.

Upon physical examination, the veteran had a slight 
induration at the site.  He had a long surgical scar that was 
well healed.  There was no difference in angulation, the leg 
on the left and right side were the same in distance.  There 
was no false motion, shortening, or intraarticular 
involvement.  Malunion and nonunion was not known, seen, or 
recorded in the past.  There was no loss of motion or false 
joint pain.  The veteran did have tenderness over the bone 
side upon standing on his toes and upon putting pressure on 
the site with abduction resistance.  There was no sign of 
redness, any swelling, or any heat at the site.  There was no 
edema noted and there was no drainage from the site.  Muscle 
strength in the left leg was 4/5.  

The veteran had full range of motion of his hip, knee, and 
ankle.  He had some increased weakness in the ankle on 
flexion resistance.  The veteran did have a mild foot drop on 
the left foot only.  There was no increased callus formation 
and there was no breakdown on the skin.  The veteran had a 
new pair of shoes and the examiner could not find any unusual 
shoe wear or pattern.  Regarding joint involvement, the 
veteran had full range of motion of the left hip and the left 
knee without pain, weakness, or spasm.  He did have some mild 
pain in the left knee and on the surgery site just inferior 
to the left knee on standing on his toes or heels.  The thigh 
and calf muscles appeared to be normal and measurements were 
the same.  There was no effusion around either knee or either 
ankle.

The diagnosis was status-post gunshot wound left calf muscle 
group XII and status-post fracture of the tibia in the left 
leg.  

A July 2003 VA muscles examination reveals that the examiner 
reviewed the veteran's VA electronic medical chart.  The 
examiner noted that, on occasion, the veteran had weakness in 
the area of his muscle injury upon excessive use or prolonged 
walking or standing.  The veteran avoided long lying and 
prolonged standing if possible.  The examiner noted that the 
veteran received a grenade incoming round shrapnel into the 
left tibial area six inches below the left knee.  The veteran 
had surgery and was in a cast for an extended period of time.  
The examiner observed that muscle group XII was injured.  
There was an entry wound, but no exit wound.  Associated with 
such injury was a fracture of the tibia of the left leg.  

The veteran had muscle pain when standing on his toes and 
heels.  There was muscle weakness in the left lower leg, 4/5, 
but there were no muscle spasms.  The veteran did not have 
any tumors of the muscle.  

The examiner observed an entry scar wound in the left lower 
leg 6 inches below the patella.  The scar itself from surgery 
was 7 inches long and 1/2 inch wide.  There was no keloid, no 
tenderness, and no adhesions.  There was a slight induration 
at the sight of the wound.  The scar from the entry wound was 
2 inches round in circumference and 6 inches below the 
patella.  Such was nonsensitive on examination.  There was 
very slight tissue loss in muscle group XII.  Such had a 1/4 
inch induration with a 2 inch circumference.   There was no 
adhesions or tendon damage.  

The examiner again noted that the veteran had a status-post 
fracture of the tibia from such trauma.  Regarding nerve 
damage, there was a slight decrease in sensation to light 
touch, sharp and dull, just above the patella and measured 5 
inches by 5 inches.  Muscle strength in the lower left leg 
was 4/5.  There was no muscle herniation.  The veteran had 
full range of motion of the hip, knee, and ankle without 
weakness, spasms, and pain.  There was weakness in the lower 
leg and the veteran had a very mild foot drop.  There was no 
crepitus in the left ankle.  There was no edema in the left 
ankle, knee, calf, or thigh.  

The examiner diagnosed status-post gunshot wound left tibia.  
A gunshot wound to the left leg with a left tibial fracture.  
X-ray revealed moderate osteoarthritis change.  Metal 
fragment in leg near old fracture site. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected muscle group disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  While the Board 
has considered past medical reports, in an increased rating 
case the present disability level is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's compound fracture of the left tibia, with 
damage to muscle group XII, is rated as 20 percent disabling 
under Diagnostic Code 5312, effective March 1, 1981.  
Diagnostic Code 5312 applies to residuals of injury to muscle 
group XII, namely the muscles anterior muscles of the leg, to 
include tibialis anterior, extensor digitorum longus, 
extensor hallucias longus, and peroneus tertius.  The 
function of these muscles is dorsiflexion, extension of the 
toes, and stabilization of the arch.  Diagnostic Code 5312 
provides for a 20 percent evaluation for a moderately severe 
disability and a 30 percent evaluation for a severe 
disability.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

The veteran claims that his service-connected disability, 
namely compound fracture of the left tibia, with damage to 
muscle group XII, has progressively worsened.  He alleges 
that his left leg is painful and gives out.  As such, he 
contends that he is entitled to a rating in excess of 20 
percent.

For the following reasons, the Board finds that the veteran 
is not entitled to an increased rating for compound fracture 
of the left tibia, with damage to muscle group XII.  From a 
review of the evidence, there is a history of in-service 
hospitalization and treatment for approximately four months.  
At the time of the initial injury, it was noted that the 
veteran sustained a grenade fragment wound to the left leg 
and a compound cortical fracture of the left tibia.  The 
veteran's service medical records also document debridement 
and a second surgery to suture the wound.  At the time of 
such surgery, the cortical fracture was noted to be a total 
through and through fracture of the left tibia.  There were 
no complications following the surgery and the veteran's 
wound healed well.  Service medical records reflect that the 
veteran had retained metallic shrapnel fragments in his left 
calf.  Additionally, at the time of the initial injury, it 
was observed that there was no artery or nerve involvement.  
At the end of the veteran's in-service hospitalization, 
records reflect that the veteran had a well healed vertical 
scar over the lateral aspect of the left calf, normal 
sensation of the left foot, and normal range of motion of the 
left ankle.  X-rays revealed that the fracture of the tibia 
was healing with good position and alignment.  He was 
subsequently discharged to duty.  

The remaining service medical records reflect that, in April 
1973, an X-ray showed minor sclerotic residuals of former 
trauma to the upper shaft of the tibia.  Again, two larger 
shrapnel fragments were seen retained in the soft tissues.  
In March 1979, the veteran was diagnosed with superficial 
varicosities of the left leg.  In May 1979, the veteran 
injured his left knee and was diagnosed with medial 
collateral ligament strain.  In August 1979, the veteran was 
diagnosed with left knee chondromalacia.  At the veteran's 
October 1980 retirement examination, superficial varicosities 
and a scar on the lateral anterior tibia were noted.  

Therefore, despite prolonged in-service hospitalization with 
a bone fracture, the Board finds no evidence of prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring associated with the veteran's initial in-service 
injury to muscle group XII.  

At the veteran's post-service November 1981 VA examination, 
he complained of an unusual sensation or paresthesias and a 
feeling that the sole of his left foot hit before his heel.  
He also felt that his foot on the left side feel easily and 
felt weak.  The veteran indicated that he had slight 
anterior, pretibial pain and the skin of the left thigh above 
the knee had felt numb since the injury.  At the time of such 
examination, the veteran's scar was described as slightly 
disfiguring, slightly adherent, depressed, and tender.  It 
was also noted that there was a marked 1-inch tissue gap in 
the wound of the left tibia.  Additionally, the veteran had 
decreased range of left knee and ankle movement.  There was 
diminished strength of the left leg with reduced quadriceps 
function.  He also had a marked decrease in sensation to the 
pinprick in the left lower leg, especially below the knee.  
X-rays revealed remote shrapnel wound  injury in the left 
lower extremity with at least two residual metallic 
fragments.  The examiner concluded that the veteran had 
marked structural and function abnormality of the left lower 
extremity and had both circulatory and neurologic 
involvement.  As a result of this VA examination, an initial 
20 percent rating was assigned for the veteran's moderately 
severe muscle group XII disability.

As established by the November 1981 VA examination, the 
veteran demonstrated the cardinal signs and symptoms of 
muscle disability, to include loss of power, weakness, 
lowered threshold of fatigue-pain, impairment of 
coordination, and uncertainty of movement.  However, despite 
the veteran's subjective complaints of pain, numbness, and 
weakness, and the objective findings pertinent to symptomatic 
scarring, decreased sensation, limitation of range of knee 
and ankle motion, and decreased quadriceps function, there is 
no evidence of ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, or, 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the wound area.  Also, 
there is no evidence that the veteran's muscles swell and 
harden abnormally in contraction or that tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side, indicate severe 
impairment of function.  Moreover, at the time of the 
veteran's service discharge and within approximately one year 
following such discharge, there was no X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bone, sacrum, or vertebrae, with epithelial sealing over the 
bone, rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Likewise, at the veteran's November 1983 VA examination, the 
evidence fails to demonstrate symptoms associated with a 
severe muscle disability.  Specifically, despite being 
slightly lighter than the surrounding skin, the veteran's 
scar was nontender and there appeared to be no functional 
disorder.  Function of muscle group XII was good.  
Dorsiflexion and extensions of the toes was normal and the 
arch was stabilized despite a defect in the upper third of 
the wound.  Moreover, the most recent evidence of record, to 
include Dr. F.'s treatment records and the March 1999 and 
July 2003 VA examination reports, also fails to demonstrate 
symptoms associated with a severe muscle disability.  

Dr. F.'s treatment records, dated from September 1993 through 
April 2003, reflect full range of motion of all joints with 
no atrophy.  Stability, muscle strength, and gait were 
consistently noted to be good.  In April 1999, X-rays 
revealed arthritis of the left knee and ankle.  At the 
veteran's March 1999 VA examination, he complained of muscle 
and joint pain as well as weakness in his left knee and 
ankle, resulting in numerous falls and ankle sprains.  
Objectively, the veteran favored the left leg and limped 
slightly.  Muscle strength on the left side was decreased and 
there was no sensation on the anterior lower thigh.  The 
veteran's scar was noted to be skin colored and without 
adhesions, keloids, or tenderness.  There was no tissue loss 
and no obvious tendon damage of the specified muscle groups.  
The examiner did note bone damage and possibly nerve damage.  
There was no muscle herniation.  The veteran could move the 
muscle group through almost normal ranges of motion with 
sufficient comfort, endurance, and strength to accomplish 
daily activities.  He could also move the muscle group joint 
independently through useful ranges of motion, but with 
limitation due to pain, easy fatigability, and weakness.  

At the veteran's July 2003 VA bone examination, the veteran 
complained of pain and numbness.  Slight induration at the 
site with a well healed scar was observed.  There was no 
false motion, shortening, or intraarticular involvement.  
There was no malunion, nonunion, loss of motion, or false 
joint pain.  Muscle strength was slightly decreased and the 
veteran had tenderness over the bone side.  He had full range 
of motion of the left hip, knee, and ankle.  The thigh and 
calf muscles appeared to be normal and measurements were the 
same.  At the muscle examination, it was noted that there was 
an entry wound, but no exit wound.  Examination of the 
veteran's surgical scar revealed no keloid, tenderness, or 
adhesions.  The veteran's entry scar was nonsensitive on 
examination.  There was very slight tissue loss in muscle 
group XII.  There was slight, 1/4 inch, induration at the 
sight of the wound.  There was a slight decrease in sensation 
to light touch, sharp and dull, just above the patella.  
Muscle strength in the lower left leg was 4/5.  There was no 
muscle herniation.  The veteran had full range of motion of 
the hip, knee, and ankle without weakness, spasms, and pain.  
There was weakness in the lower leg and the veteran had a 
very mild foot drop.  There was no crepitus in the left ankle 
and there was no edema in the left ankle, knee, calf, or 
thigh.  X-rays revealed arthritis and a metal fragment in the 
leg near the old fracture site.

As such, there are, in short, no objective findings of record 
that would establish that the degree of disability resulting 
from the veteran's muscle group XII impairment more nearly 
approximates the level of severe.  Therefore, an increased 
evaluation is not warranted under the criteria of Diagnostic 
Code 5312.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
initially notes that the veteran has a surgical scar and an 
entry wound scar.  However, the recent evidence of record 
demonstrates that such are asymptomatic and therefore, 
diagnostic codes pertinent to scars are inapplicable.  
Additionally, at the most recent July 2003 VA examination, 
the veteran demonstrated full range of motion of the hip, 
knee, and ankle, and as such, a rating under diagnostic codes 
regarding limitation of motion is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of compound fracture of the left tibia, with 
damage to muscle group XII.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's muscle group 
disability or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's muscle group disability are 
exactly those contemplated by the schedular criteria and that 
such disability has remained stable for many years.  Also, in 
this case, the veteran has not indicated that he missed time 
from work due to his compound fracture of the left tibia, 
with damage to muscle group XII.  In fact, the evidence of 
record demonstrates that the veteran is currently retired.  
Such shows that the veteran retired from the Army and the 
civil service in the Department of Defense with over 20 years 
of service in each field.  As such, the current medical 
evidence of record shows that any objective manifestations of 
the veteran's muscle group disability are exactly those 
contemplated by the schedular criteria and considered in the 
currently assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment from the veteran's muscle group disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An increased rating for compound fracture of the left tibia, 
with damage to muscle group XII, currently evaluated as 20 
percent disabling, is denied.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


